The Court
(Morsell, J., absent,)
instructed the jury, that as the indictment did not describe an indictable offence, and the justice had discretion as to the amount, no corrupt motive can be imputed to him from the smallness of the bail taken. It was not an illegal act, and therefore the motive is immaterial.
And Cranch, C. J., added, that if any corrupt act was done to obstruct the due course of justice, it might be the ground of a separate count, or indictment; but upon this count the act of taking the bail in $20 only, not being illegal, the Court will not admit evidence of a corrupt motive.